DETAILED ACTION
Applicant: OGINO, Yoshihiko; KAJIMURA, Yoichi; SAHARA, Takahiro; TAGUCHI, Kunio; SASAGAWA, Yasushi; MIZUNO, Hitoshi; & MITANI, Shota
Assignee: Dai Nippon Printing Co., LTD.
Attorney: Brian L. Repper (Reg. No.: 68,517)
Filing: Continuation Application filed 22 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-10 are currently pending before the Office.

Priority
The instant application is a Continuation Application of 17/464,389 filed 01 September 2021 which is a Continuation Application of 16/084,205 filed 25 January 2019 which is a §371 National Stage Application for PCT/JP2017/013358 filed 30 March 2017 with priority to JP 2016-071831 and JP 2016-072002 filed 31 March 2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/10/2022 has been considered.

Drawings
The drawings are objected to because there appears to be inconsistent correlation of reference names and reference numerals:  The Specification at ¶184 (PG Pub. ¶308) includes the phrase “The thickness of the space corresponds to the reference symbol t1 shown in FIG. 12(c).”, however, the Drawings do not include a Figure 12(c).  Either a Figure is missing from the Drawings or the Specification needs to be amended.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The drawings and specification have been checked to the extent possible to determine the presence of any discrepancies.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings and/or specification.

Specification
The disclosure is objected to because of the following informalities: The Specification at ¶184 (PG Pub. ¶308) includes the phrase “The thickness of the space corresponds to the reference symbol t1 shown in FIG. 12(c).”, however, the Drawings do not include a Figure 12(c).  Either a Figure is missing from the Drawings or the Specification needs to be amended.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 includes the term “BT. 2020” with a space between “BT.” and “2020” which should probably be changed to “BT.2020” without a space, see “International Color Consortium: BT.2020” entry obtained 13 September 2021.  

    PNG
    media_image1.png
    295
    522
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “the transmission spectrum of the first color's color bar and the transmission spectrum of the second color's . . . the transmission spectrum of the magenta color bar” and claim 4 includes similar limitations which are indefinite since it is unclear if “the transmission spectrum”, “the transmission spectrum”, and “the transmission spectrum” have antecedent basis and it is also unclear if they are same “transmission spectrum(s)”.  To make the claims definite, further detail should be added to each “transmission spectrum” to distinguish them, e.g. “a first color transmittance spectrum . . . a second color transmittance spectrum . . . a magenta transmission spectrum”, or some similar amendment to define and differentiate the limitations.  Claims 2, 6, and 8 include similar limitations including “the transmission spectrum” which need to be addressed, and the rest of the claims should be checked to ensure that other, possible antecedent basis issues are addressed.  Claims 2-3 and 5-10 inherit this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 11,340,115. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific versions of the broader instant application claims.
US Pat. 11,340,115 – Claims 7-8
Instant App. - Claims 1-10
Claim 7. (Claim 1. A transmission type color calibration chart comprising:
a transparent substrate; and
a color bar group on the transparent substrate, the color bar group including color bars of a first color, a second color, violet, and near infrared arranged in a pattern;
wherein coordinate points of the first color are within a region encompassed by four points (0.351, 0.649), (0.547, 0.453), (0.380, 0.506) and (0.433, 0.464) on an xy chromaticity diagram;
coordinate points of the second color are within a region encompassed by four points (0.125, 0.489), (0.112, 0.229), (0.270, 0.407) and (0.224, 0.242) on the xy chromaticity diagram; and
transmission spectrum of the first color's color bar and a transmission spectrum of the second color's color bar have peak tops that are respectively separated;
a transmission spectrum of the violet color bar at 50% relative transmittance is within a range of 435 nm-465 nm, and a transmittance of the violet color bar at 415 nm is 100%; and
a transmission spectrum of the near infrared color bar at 50% relative transmittance is within a range of 630 nm-730 nm, and a transmittance of the near infrared color bar at 730 nm is 100%.), wherein the color bar group further includes a magenta color bar. 
1. A transmission type color calibration chart comprising:
a transparent substrate; and
a color bar group formed on the transparent substrate;
wherein the color bar group is constituted by color bars of a plurality of colors containing at least a first color and a second color arranged in a pattern in no particular order;
coordinate points of the first color are within a region encompassed by the four points (0.351, 0.649), (0.547, 0.453), (0.380, 0.506) and (0.433, 0.464) on an xy chromaticity diagram;
coordinate points of the second color are within a region encompassed by the four points (0.125, 0.489), (0.112, 0.229), (0.270, 0.407) and (0.224, 0.242) on an xy chromaticity diagram;
the transmission spectrum of the first color's color bar and the transmission spectrum of the second color's color bar have peak tops that are respectively separated;
the color bar group further includes a magenta color bar; and
the transmission spectrum of the magenta color bar has two peak tops that are separated within the visible light region.

Claim 7. (Claim 1. A transmission type color calibration chart comprising:
a transparent substrate; and
a color bar group on the transparent substrate, the color bar group including color bars of a first color, a second color, violet, and near infrared arranged in a pattern;
wherein coordinate points of the first color are within a region encompassed by four points (0.351, 0.649), (0.547, 0.453), (0.380, 0.506) and (0.433, 0.464) on an xy chromaticity diagram;
coordinate points of the second color are within a region encompassed by four points (0.125, 0.489), (0.112, 0.229), (0.270, 0.407) and (0.224, 0.242) on the xy chromaticity diagram; and
transmission spectrum of the first color's color bar and a transmission spectrum of the second color's color bar have peak tops that are respectively separated;
a transmission spectrum of the violet color bar at 50% relative transmittance is within a range of 435 nm-465 nm, and a transmittance of the violet color bar at 415 nm is 100%; and
a transmission spectrum of the near infrared color bar at 50% relative transmittance is within a range of 630 nm-730 nm, and a transmittance of the near infrared color bar at 730 nm is 100%.), wherein the color bar group further includes a magenta color bar. 
4. A transmission type color calibration chart, comprising:
a transparent substrate; and
a color bar group formed on the transparent substrate;
wherein the color bar group is constituted by color bars of at least the six colors of red, green, blue, a first color, a second color and white arranged in a pattern in no particular order;
coordinate points of the first color are within a region encompassed by the four points (0.351, 0.649), (0.547, 0.453), (0.380, 0.506) and (0.433, 0.464) on an xy chromaticity diagram;
coordinate points of the second color are encompassed by the four points (0.125, 0.489), (0.112, 0.229), (0.270, 0.407) and (0.224, 0.242) on an xy chromaticity diagram;
the peak wavelength of the transmission spectrum of the red color bar is within the range of 600 nm-680 nm;
the peak wavelength of the transmission spectrum of the green color bar is within the range of 495 nm-570 nm;
the peak wavelength of the transmission spectrum of the blue color bar is within the range of 430 nm-490 nm;
the peak wavelength of the transmission spectrum of the first color's color bar is within the range of 540 nm-595 nm;
the peak wavelength of the transmission spectrum of the second color's color bar is within the range of 470 nm-515 nm;
the color bar group further includes a magenta color bar; and
the transmission spectrum of the magenta color bar has two peak tops that are separated within the visible light region.



Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 4, the closest prior art references are:
US Pat. 11,371,886 (Parent Application 17/464,389) which claim a calibration slide glass (‘886 Patent: Fig. 13a-13c) including a calibration pattern having multiple pattern chips (10a-10c), a first spacer (30), a pair of protective bases (20a,20b), and a second spacer (40) positioned between the first spacer (30) and one of the protective bases (20b).  However, ‘886 fails to claim a transmission type color calibration chart, it fails to claim a color bar group with coordinate points on an xy chromaticity diagram, and it fails to claim a color bar group including a magenta color bar. 

    PNG
    media_image2.png
    292
    740
    media_image2.png
    Greyscale

Nippon (JP 2013-088226 A) – which discloses a transmission type color calibration chart (Nippon: Figs. 1-2 transmission color charts 11A-11B) including a transparent substrate (12), a color bar group (Fig. 1 color patches P1-P24; Pg. 4, Final Paragraph) including first and second colors with coordinate points on a xy chromaticity diagram (Fig. 5).  However, Nippon fails to disclose transmission spectrums of the first and second colors’ color bars have peak tops that are respectively separated, it fails to disclose the color bar group further includes a magenta color bar, and fails to disclose the transmission spectrum of the magenta color bar has two peak tops that are separated within the visible light region.

    PNG
    media_image3.png
    504
    549
    media_image3.png
    Greyscale

Taura (JP H11-341502 A) – which discloses color correction (Taura: Fig. 1 correction circuit 166; Pg. 3, 11th Full Paragraph (F.P.) gamma correction circuit 166 . . . for faithful color reproduction) using an infrared cut filter (19) to adjust gain of color signals (Abstract) and a coordinate system (Fig. 5) when imaging a color bar chart with seven colors (Pg. 4, 8th F.P.).  However, Taura fails to disclose a transmission type color calibration chart, it fails to disclose a transparent substrate, it fails to disclose transmission spectrums of the first and second colors’ color bars have peak tops that are respectively separated, it fails to disclose the color bar group further includes a magenta color bar, and fails to disclose the transmission spectrum of the magenta color bar has two peak tops that are separated within the visible light region.

    PNG
    media_image4.png
    333
    742
    media_image4.png
    Greyscale

Jung et al. (US Pat. 6,373,573) – which discloses a color calibration chart (Jung et al.: Fig. 26 chart 404) utilized to correct imager (382) color signals (C.38:L.26-37).  However, Jung et al. fails to disclose a transmission type color calibration chart, it fails to disclose first and second color coordinate points within the claimed points on an xy chromaticity diagram, it fails to disclose the color bar group further includes a magenta color bar, and fails to disclose the transmission spectrum of the magenta color bar has two peak tops that are separated within the visible light region.

    PNG
    media_image5.png
    468
    579
    media_image5.png
    Greyscale

Hatsuda et al. (JP 2015-102708 A) – which discloses a color calibration chart (Hatsuda et al.: Fig. 4 pattern 3 calibration chips 4) including calibration pattern (3) and red, green, blue, cyan, magenta, and yellow chips (4) for a microscope image proof reading slide (Abstract; Pg. 5).  However, Hatsuda et al. fails to disclose first and second color coordinate points within the claimed points on an xy chromaticity diagram, and fails to disclose the transmission spectrum of the magenta color bar has two peak tops that are separated within the visible light region.

    PNG
    media_image6.png
    483
    516
    media_image6.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for a transmission type color calibration chart (Fig. 8 chart 100) including a transparent substrate (1), a color bar group (2) formed on the transparent substrate (1), having color bars of a plurality of colors (12V-12W) containing at least a first color and a second color, wherein coordinate points of the first color are within a region encompassed by the four points (0.351, 0.649), (0.547, 0.453), (0.380, 0.506) and (0.433, 0.464) on an xy chromaticity diagram (Fig. 10); coordinate points of the second color are within a region encompassed by the four points (0.125, 0.489), (0.112, 0.229), (0.270, 0.407) and (0.224, 0.242) on an xy chromaticity diagram (Fig. 10); wherein the first and the second color's color bar have peak tops that are respectively separated; the color bar group further includes a magenta color bar (12Mg); and the transmission spectrum of the magenta color bar has two peak tops that are separated within the visible light region (Fig. 10), in combination with the other claimed elements.  Claims 2-3 and 5-10 would be allowable based on dependency, assuming the indefiniteness issues (§112(b)) could be resolved.

    PNG
    media_image7.png
    570
    1491
    media_image7.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884